DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the calculation of a series of ambiguous angle error measurement values comprises: -obtaining receiving amplitude values on said first and second receiving channels, each amplitude value being associated with an angular value; -for the first receiving channel, for each angular value, calculating a so-called synthetic receiving amplitude value, equal to a maximum between the receiving amplitude value on the first receiving channel and the receiving amplitude value on the second receiving channel; -for each angular value, calculating an ambiguous angle error measurement value by obtaining the ratio between the receiving amplitude value on the second receiving channel and the corresponding synthetic receiving amplitude value; the method further comprising: 2Application No.: 16/450,645Attorney Docket No.: 034591.00046 -calculating a convolution function on said angular range between said series of ambiguous angle error measurement values and a series of theoretical angle error measurement values of said receiving channels previously calculated and stored, -determining an angle of arrival of said received radioelectric signal as a function of an estimate of a maximum of said calculated convolution function; Referring to Claim 10, the prior art of record does not disclose nor suggest it be an obvious modification wherein the calculation of a series of ambiguous angle error measurement values comprises: 4Application No.: 16/450,645Attorney Docket No.: 034591.00046 -obtaining receiving amplitude values on said first and second receiving channels, each amplitude value being associated with an angular value; -for the first receiving channel, for each angular value, calculating a so-called synthetic receiving amplitude value, equal to a maximum between the receiving amplitude value on the first receiving channel and the receiving amplitude value on the second receiving channel; -for each angular value, calculating an ambiguous angle error measurement value by obtaining the ratio between the receiving amplitude value on the second receiving channel and the corresponding synthetic receiving amplitude value; the processor further being suitable for implementing modules configured for: -calculating a convolution function on said angular range between said series of ambiguous angle error measurement values and a series of theoretical angle error measurement values of said receiving channels previously calculated and stored, -determining an angle of arrival of said received radioelectric signal as a function of an estimate of a maximum of said calculated convolution function.
Claims 2 and 4-9 are dependent on Claim 1 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646